DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“storing means” in claim 1-4, 6
“failure determining means” in claim 1-4, 6
“calculating means” in claim 1-4, 6
“notifying means” in claim 1-4, 6
“outdoor air temperature inputting means” claim 2
“outdoor air temperature predicting means” claim 2
“control means” claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation
“failure determining means” in claim 1-4, 6
“calculating means” in claim 1-4, 6
“notifying means” in claim 1-4, 6
“outdoor air temperature inputting means” claim 2
“outdoor air temperature predicting means” claim 2
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the chamber" in ln 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a showcase temperature". This limitation is unclear and confusing because is not clear if applicant I referring to the previously mentioned temperature obtain by the temperature inputting means. Further, is unclear if applicants intent is to exclude “refrigerator or freezer” by claiming “showcase” temperature.
Regarding claim 6, the phrase "can keep" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20180062877), hereinafter referred to as Iyengar, in view of Kirkpatrick et al. (US Pat NO. 4,970,496), hereinafter referred to as Shin, in view of Ichihara et al. (WO 2005090877), hereinafter referred to as Ichihara. 

Re claim 1, 7 and 9, Iyengar teaches a digital smart real showcase warning system comprising a tangible non-transitory computer-readable storage medium (200):
a temperature inputting means (e.g. ¶ 23, “a temperature sensor” represented by 505) configured to input a temperature inside the chamber of a refrigerator, or a freezer (500) over time (¶ 23, “but the data received from the temperature sensor indicates that the temperature is fluctuating”);
a storing means (220) configure to store temperature information (¶ 12);
a failure determining means (logic for step 430; see ¶ 23) configured to determine the refrigerator to be failing when a difference between the temperature and a temperature preset fluctuates (see ¶ 23, “but the data received from the temperature sensor indicates that the temperature is fluctuating, anomalous data would be detected in operation 430”);
a calculating means (logic for step 450, see ¶ 40, “The ability to estimate when in the future the temperature inside the unit will cross a threshold level is important and useful. By triggering an alarm or alert a period of time before the temperature is expected to cross a threshold level”) that calculates an expected date and time of an increase in temperature of a product in chamber of the refrigerator a warning temperature being a predetermined temperature so high as to be unsuitable for refrigerating or freezing when the failure determining means determines a failure (step 450 is after step 430); and
a notifying means that notifies warning information including the expected date and time calculated by the calculating means (see ¶ 55, “Thus, the intelligent analysis module can send an alert to a user via email, SMS, or any other messaging protocol, to indicate that the temperature is estimated to cross the upper threshold limit 300 at approximately 3:20 AM before that time has been reached”).
Iyengar does not explicitly teach the limitation of the failure determining means configured to determine the refrigerator to be failing when a difference between the set temperature read out from the storing means and the temperature is greater than a predetermined value.
However, Kirkpatrick teaches the limitation of a failure determining means (11) configured to determine a refrigerator (see Fig 1) to be failing when a difference between a set temperature (claim 17, “acceptable temperature”) and a temperature (claim 17, “actual compartment temperature”) is greater than a predetermined value (e.g. claim 17, “to provide a warning signal if the difference between an actual compartment temperature and the acceptable temperature is greater than a predetermined margin”).
Thus, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Iyengar and configured the storing means to store calendar information which changes in the temperature are accumulated, as taught by Ichihara in order to prevent damage to the products and/or to have a set value of fluctuation.
Iyengar does not explicitly teach the limitation of the storing means configure to store calendar information which changes in the temperature are accumulated.
However, Ichihara teaches the limitation of a storing means configure to store calendar information which changes in temperature are accumulated (e.g. “Further, the control device 3 0 has a timer function or calendar function 3 4, based on the temperature sensor 3 1 detection result is placed in a room at maturing savings built chamber 3, temperature control mechanism 1 1 and it controls the control circuit 1 1 e, controls to room temperature of the storage chamber 3 is changed by a change pattern is set.”; see Fig 2).
Thus, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Iyengar and configured the storing means to store calendar information which changes in the temperature are accumulated, as taught by Ichihara in order to take into account the temperature fluctuations during each month of the year.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Furthermore, concerning the method of claim 7:
The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007).

Re claim 3, Iyengar, as modified, teaches the digital smart real showcase warning system according to claim 1. Iyengar further teaches wherein when the temperature deviates from a normal temperature change pattern, the failure determining means determines that the showcase or the like is failing (see ¶ 23, “but the data received from the temperature sensor indicates that the temperature is fluctuating, anomalous data would be detected in operation 430”).

Re claim 6, Iyengar, as modified, teaches the digital smart real showcase warning system according to claim 1. Iyengar further teaches wherein the notifying means transmits the warning information to a terminal device that a person who maintains the showcase or the like can keep with him/her (¶ 55, “Thus, the intelligent analysis module can send an alert to a user via email, SMS, or any other messaging protocol,” and ¶ 40, “By triggering an alarm or alert a period of time before the temperature is expected to cross a threshold level, a notified user can intervene to investigate the cause of the temperature rise and take action to fix the cause of the unwanted temperature rise”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar, in view of Kirkpatrick, in view of Ichihara, as applied to claim 1 above, in view of Sasaki et al. (US 20150105917), hereinafter referred to as Sasaki. 

Re claim 2, Iyengar, as modified, teaches the digital smart real showcase warning system according to claim 1. Iyengar does not explicitly teach the limitation of an outdoor air temperature inputting means that inputs outdoor air temperature information; an outdoor air temperature predicting means that predicts a future predicted outdoor air temperature from outdoor air temperature information inputted by the outdoor air temperature inputting means; and a control means that controls a showcase temperature based on the predicted outdoor air temperature predicted by the outdoor air temperature predicting means.
However, Sasaki teaches an outdoor air temperature inputting means that inputs outdoor air temperature information; an outdoor air temperature predicting means that predicts a future predicted outdoor air temperature from outdoor air temperature information inputted by the outdoor air temperature inputting means; and a control means that controls a showcase temperature based on the predicted outdoor air temperature predicted by the outdoor air temperature predicting means (¶ 178, “In this case, based on the weather forecast information, the current outdoor temperature, or the like, the operation terminal 601 determines changes in a predicted outdoor temperature, a predicted room temperature, or a predicted room humidity when the temperature setting is not performed on the air-conditioning equipment 602. Thereafter, by using the changes in the predicted outdoor temperature, the predicted room temperature, or the predicted room humidity, the operation terminal 601 determines a room temperature or a room humidity when the air-conditioning equipment 602 is operated at the set temperature. With such an arrangement, the operation terminal 601 can present to the user the predicted value of the room temperature, the room humidity, or the outdoor temperature. A sensor that is independent from the air-conditioning equipment 602 may also measure the room temperature, the room humidity, or the outdoor temperature”).
Thus, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Iyengar, as modified, and integrated an outdoor air temperature inputting means that inputs outdoor air temperature information; an outdoor air temperature predicting means that predicts a future predicted outdoor air temperature from outdoor air temperature information inputted by the outdoor air temperature inputting means; and a control means that controls a showcase temperature based on the predicted outdoor air temperature predicted by the outdoor air temperature predicting means, as taught by Sasaki in order to present to the user the predicted value of the electricity cost (see Sasaki ¶ 181).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/16/2021